Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2022 has been entered.
 

Status of Claims
This action is in reply to the claims filed on 20 January 2022. Claims 2 and 12 were amended. Claim 24 is newly added. Claims 2, 4-12, and 14-24 are currently pending and have been examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 and 23 recites the limitation “a predetermined color."  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, this limitation will be interpreted as “a predetermined color.” Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 4-12, and 14-24 are rejected under 35 USC § 101
Claims 2, 4-12, and 14-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 2 recites (with reasonable interpretations in parenthesis):
receive … the image of at least a portion of the testing device based on a test performed by a user that is a subject of the test, wherein the testing device includes gold conjugate particles capable of conjugating with antibodies or antigens present in a biologic sample;
in a testing process, determine an overall gold conjugate concentration metric of the test strip;
compare the overall gold conjugate concentration metric to a control overall gold conjugate concentration metric; and
determine diagnostic test results including a positive test result or a negative test result responsive to the concentration metric.
Therefore, the claim as a whole are directed to “comparing a test strip to a control for diagnostic purposes”, which is an abstract idea because it is a mental process, or something capable of being performed in the human mind. “Comparing a test strip to a control for 
This judicial exception is not integrated into a practical application. In particular, claim 2 recites the following additional elements:
at least one database for storing an image of a testing device received from a mobile device and results data associated therewith;
a server configured to:
in a testing process, perform digital image processing on the image, wherein, to perform the digital image processing on the image, the server is further configured to: 
analyze each pixel in the image corresponding to a test line in the image to determine a bound gold conjugate concentration of each pixel, wherein the test line is associated with a location in the image of the gold conjugate particles; 
perform a quantitative metric conversion for each of the analyzed pixels to determine an overall gold conjugate concentration metric from the bound gold conjugate concentration of each pixel; 
store the overall gold conjugate concentration metric in the at least one database in association with a user that is a subject of the test; and 
transmit the diagnostic test results to the mobile device.
The additional elements of a general-purpose mobile device and server merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The additional elements of the mobile device/server sending and receiving information over a network, and storing information, adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Finally, the steps of analyzing each pixel to determine a gold conjugate concentration amounts to using general purpose computer functions to perform the abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 2 is directed to an abstract idea.
Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similar to the discussion above, the additional elements of a general-purpose mobile device and server merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The steps of analyzing each pixel to determine a gold conjugate concentration amounts to using general purpose computer functions to perform the abstract idea (see MPEP 2106.05(f)). The additional elements of the mobile device/server sending and receiving information over a network, and storing information, is considered well-understood, routine, conventional activity, previously known to the industry. See MPEP 2106.05(d); see also buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)). Simply amending well-understood, routine, and convention information to a judicial exception is not significant enough to amount to more than the judicial exception. Accordingly, claim 2 is ineligible.

Dependent claims 4-5, 7-9, and 22 merely further limit the abstract idea and are thereby considered to be ineligible.

Dependent claim 6 further recites the additional elements:
A software application that causes the mobile device to:
present on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device;
detect when an alignment of the alignment graphic and the alignment target has taken place;
These additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, claim 6 is ineligible.

Dependent claims 10-11 recite additional elements. Claim 10 recites a server configured to:
determine if the diagnostic test results include a positive result; resent, if the diagnostic test results are positive, a telemedicine initiation option on a screen of the mobile device; determine whether the telemedicine initiation option is selected;
send the diagnostic test results from the server to a telemedicine provider;
send additional medical history information to the telemedicine provider; and
initiate a telemedicine conference with the telemedicine provider.
Claim 11 recites a server configured to:
receive, over a network, a notification relating to an issued prescription; and
communicate information relating to the issued prescription over a network to a pharmacy.

Claims 10 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the mobile device/server sending and receiving information over a network is considered well-understood, routine, conventional activity, previously known to the industry. See MPEP 2106.05(d); see also buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)). Simply amending well-understood, routine, and convention information to a judicial exception is no significant to amount to more than the judicial exception. Further, the additional elements of initiating telemedicine meetings and sending prescription information to a pharmacy does no more than generally link the use of a judicial exception to a particular technological environment or field of use, the field of telemedicine and pharmaceuticals (see MPEP 2106.05(h)). Accordingly, claims 10 and 11 are ineligible.

Claims 12, 14-21, and 23-24 are parallel in nature to claims 2, 4-11, and 22. Accordingly claims 12, 14-21, and 23-24 are rejected as being directed towards ineligible subject matter based upon the same analysis for claims 2, 4-11, and 22 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 4, 12, 14, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehrenkranz (U.S. 2013/0273528), hereinafter “Ehrenkranz”.
Regarding claim 2, Ehrenkranz discloses a system comprising:
at least one database for storing an image of a testing device received from a mobile device and results data associated therewith (See Ehrenkranz [0089] the numerical value can then be displayed on a screen located on the detector device and/or stored, interpreted, or sent to a database. [0099] the system can be performed using a mobile device.);
a server (See Ehrenkranz [0056] the mobile device has the ability to communicate with one or more remote computers data upload, querying a data analysis algorithm, querying a decision support algorithm, and the like. The disclosed remote computers meet the broadest reasonable interpretation of a server.) configured to: 
receive, from the mobile device, the image of at least a portion of the testing device based on a test performed by a user that is a subject of the test (See Ehrenkranz [0083].), wherein the testing device includes gold conjugate particles capable of conjugating with antibodies or antigens present in a biologic sample (See Ehrenkranz ; 
store the image on the at least one database, wherein the at least one database is associated with the server (See Ehrenkranz [0089].); 
in a testing process, perform digital image processing on the image (See Ehrenkranz [0083].), wherein, to perform the digital image processing on the image, the server is further configured to: 
analyze each pixel in the image corresponding to a test line in the image to determine a bound gold conjugate concentration of each pixel, wherein the test line is associated with a location in the image of the gold conjugate particles (See Ehrenkranz [0083] the system detects the RGB value of each pixel and then converts that to an analyte concentration value. Therefore, the analyte concentration value is calculated for each pixel. See [0034], [0037], and [0050] the system can use gold conjugate for the detection of the analytes.); 
perform a quantitative metric conversion for each of the analyzed pixels to determine an overall gold conjugate concentration metric from the bound gold conjugate concentration of each pixel (See Ehrenkranz [0083]-[0085].); 
store the overall gold conjugate concentration metric in the at least one database in association with a user that is a subject of the test (See Ehrenkranz [0089].);
compare the overall gold conjugate concentration metric to a control overall gold conjugate concentration metric (See Ehrenkranz [0083]-[0085].); and
determine diagnostic test results including a positive test result or a negative test result responsive to the concentration metric (See Ehrenkranz [0090].); and
transmit the diagnostic test results to the mobile device (See Ehrenkranz [0056] The display screen can be used for display of data and results.).

Regarding claim 4, Ehrenkranz discloses the system of claim 2 as discussed above. Ehrenkranz further discloses a system, wherein:
the testing device includes a plurality of immunoassay test strips (See Ehrenkranz [0040] the test strips can be adapted for many different analytes. Therefore, under the broadest reasonable interpretation of this claim element, the test device can have many different test strips when multiple cassettes are available for the different potential analytes.).

Regarding claim 12, Ehrenkranz discloses the system of claim 1 as discussed above. Claim 12 recites a method that is substantially similar to the method performed by the system of claim 2. Therefore, Claim 12 is rejected based on the same analysis of claim 2.

Regarding claim 14, Ehrenkranz discloses the method of claim 12 as discussed above. Ehrenkranz further discloses a method, wherein:
the testing device includes a plurality of immunoassay test strips (See Ehrenkranz [0040] the test strips can be adapted for many different analytes. Therefore, under the broadest reasonable interpretation of this claim element, the test device can have many .

Regarding claim 22, Ehrenkranz discloses the system of claim 2 as discussed above. Ehrenkranz further discloses a system, wherein:
a predetermined color includes one of a red (R) color value, a green (G) color value, a blue (B) color value, or a combination thereof (See Ehrenkranz [0083].).

Regarding claim 23, Ehrenkranz discloses the method of claim 12 as discussed above. Ehrenkranz further discloses a method, wherein:
a predetermined color includes one of a red (R) color value, a green (G) color value, a blue (B) color value, or a combination thereof (See Ehrenkranz [0083].).

Regarding claim 24, Ehrenkranz discloses the system of claim 1 as discussed above. Claim 24 recites a method that is substantially similar to the method performed by the system of claim 2. Therefore, Claim 24 is rejected based on the same analysis of claim 2.	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 and 16-19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ehrenkranz (U.S. 2013/0273528) hereinafter “Ehrenkranz”, in view of Burg (U.S. 2015/0308961), hereinafter “Burg”.
Regarding claim 6, Ehrenkranz discloses the system of claim 4 as discussed above. Ehrenkranz further discloses a system, wherein:
the mobile device includes a camera, a viewing screen, and a software application stored thereon (See Ehrenkranz [0056].),wherein the software application provides executable instructions that, when executed, cause the mobile device to: 
compare one or more results of processing the image to a control for each of the plurality of immunoassay test strips (See Ehrenkranz [0083]-[0085].); and 
present test results on the viewing screen (See Ehrenkranz [0056] The display screen can be used for display of data and results.).
Ehrenkranz does not disclose
initiate operation of the camera of the mobile device; present on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device; detect when an alignment of the alignment graphic and the alignment target has taken place; capture the image of the at least a portion of the testing device.
Burg teaches:
initiate operation of the camera of the mobile device; present on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device; detect when an alignment of the alignment graphic and the alignment target has taken place; capture the image of the at least a portion of the testing device (See Burg [0064] user can capture an image of the testing device. The system also includes a virtual contour of the diagnostic instrument that the user can use to line up and overlay the testing device before taking the picture.).
The system of Burg is applicable to the system of Ehrenkranz as they both share characteristics and capabilities, namely, they are directed to diagnostic tools that employ immunoassays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ehrenkranz to include the image alignment steps as taught by Burg. One of ordinary skill in the art before the effective filing date of the claimed 

Regarding claim 7, Ehrenkranz in view of Burg discloses the system of claim 6 as discussed above. Ehrenkranz further discloses a system, wherein:
the control is a dataset from previously conducted tests stored on a database and accessed by the software application (See Ehrenkranz [0056] the system can call up control values based on QR codes.).

Regarding claim 8, Ehrenkranz in view of Burg discloses the system of claim 6 as discussed above. Ehrenkranz further discloses a system, wherein:
the diagnostic test results include a quantitative result (See Ehrenkranz [0083].).

Regarding claim 9, Ehrenkranz in view of Burg discloses the system of claim 8 as discussed above. Ehrenkranz further discloses a system, wherein:
the quantitative result includes a reaction rating (See Ehrenkranz [0083] a numerical value is assigned to each value. This meets the broadest reasonable interpretation of “a reaction rating.”).

Regarding claim 16
the mobile device includes a camera, a viewing screen, and a software application stored thereon (See Ehrenkranz [0056].), and the method further comprising: 
comparing, by the mobile device, one or more results of processing the image to a control for each of the plurality of immunoassay test strips (See Ehrenkranz [0083]-[0085].); and 
presenting test results on the viewing screen of the mobile device (See Ehrenkranz [0056] The display screen can be used for display of data and results.).
Ehrenkranz does not disclose
initiating operation of the camera of the mobile device; presenting on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device; detecting, by the mobile device, when an alignment of the alignment graphic and the alignment target has taken place; capturing, by the mobile device, the image of the at least a portion of the testing device.
Burg teaches:
initiating operation of the camera of the mobile device; presenting on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device; detecting, by the mobile device, when an alignment of the alignment graphic and the alignment target has taken place; capturing, by the mobile device, the image of the at least a portion of the testing device (See Burg [0064] user can capture an image of the testing device. The system also includes a virtual contour of the diagnostic instrument that the user can use to line up and overlay the testing device before taking the picture.).


Regarding claim 17, Ehrenkranz in view of Burg discloses the method of claim 14 as discussed above. Ehrenkranz further discloses a method, wherein:
the control is a dataset from previously conducted tests stored on a database and accessed by the software application (See Ehrenkranz [0056] the system can call up control values based on QR codes.).

Regarding claim 18, Ehrenkranz in view of Burg discloses the method of claim 18 as discussed above. Ehrenkranz further discloses a method, wherein:
the test results include a quantitative result (See Ehrenkranz [0083].).

Regarding claim 19
the quantitative result includes a reaction rating (See Ehrenkranz [0083] a numerical value is assigned to each value. This meets the broadest reasonable interpretation of “a reaction rating.”).


	
	
	

Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrenkranz (U.S. 2013/0273528), hereinafter “Ehrenkranz,” in view of Reed (U.S. 2017/0059566), hereinafter “Reed.” 
Regarding claim 5, Ehrenkranz discloses the system of claim 4 as discussed above. Ehrenkranz discloses a system, wherein:
a test line of another one of the plurality of immunoassay test strips includes an antibody suitable for binding with hCG (See Ehrenkranz [0002] a common use for the test strips is for detecting hCG.).
Ehrenkranz does not disclose:
a test line of one of the plurality of immunoassay test strips includes Zika virus antigen.
Reed teaches a system wherein:
a test line of one of the plurality of immunoassay test strips includes Zika virus antigen (See Reed [0102] the test strip can be used to detect the presence of antigens associated with Zika virus)
The system of Reed is applicable to the system of Ehrenkranz as they both share characteristics and capabilities, namely, they are directed to using immunoassay test strips for diagnostic purposes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ehrenkranz to include the Zika virus antigen test strip as taught by Reed. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ehrenkranz in order to detect any pathogenic or infectious agent (see Reed [0082]).

Regarding claim 15, Ehrenkranz discloses the method of claim 4 as discussed above. Ehrenkranz does not disclose a method, Ehrenkranz discloses a system, wherein:
a test line of another one of the plurality of immunoassay test strips includes an antibody suitable for binding with hCG (See Ehrenkranz [0002] a common use for the test strips is for detecting hCG.).
Ehrenkranz does not disclose:
a test line of one of the plurality of immunoassay test strips includes Zika virus antigen.
Reed teaches a system wherein:
a test line of one of the plurality of immunoassay test strips includes Zika virus antigen (See Reed [0102] the test strip can be used to detect the presence of antigens associated with Zika virus)
The system of Reed is applicable to the system of Ehrenkranz as they both share characteristics and capabilities, namely, they are directed to using immunoassay test strips for diagnostic purposes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ehrenkranz to include the Zika virus antigen test strip as taught by Reed. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ehrenkranz in order to detect any pathogenic or infectious agent (see Reed [0082]).


Claim 10-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrenkranz (U.S. 2013/0273528) hereinafter “Ehrenkranz”, in view of Mink (U.S. 2017/0032092) hereinafter “Mink” and Apte (U.S. 2017/0002432) hereinafter “Apte”.
Regarding claim 10, Ehrenkranz discloses the system of claim 2 as discussed above. Ehrenkranz further discloses a system, wherein the server is further configured to:
determine if the diagnostic test results include a positive result (See Ehrenkranz [0090].);
Ehrenkranz does not disclose a system, wherein the server is further configured to:
present, if the diagnostic test results include the positive result, a telemedicine initiation option on a screen of the mobile device;
determine whether the telemedicine initiation option is selected;
send the diagnostic test results from the server to a telemedicine provider;
send additional medical history information to the telemedicine provider; and
initiate a telemedicine conference with the telemedicine provider.
Mink teaches a system wherein the server is further configured to:
present, if the diagnostic test results include the positive result, a telemedicine initiation option on a screen of the mobile device
determine whether the telemedicine initiation option is selected (See Mink [0020] selecting an option can result in additional screens appearing based on the selected button);
Additionally, Apte teaches a system wherein the server is further configured to:
send the diagnostic test results from the server to a telemedicine provider (See Apte [0085] transmit the disclosed diagnostic test information to a user device and/or other suitable entity (e.g. health professional));
send additional medical history information to the telemedicine provider (See Apte [0096] the system can additionally communicate data from a user data base that includes user heal records); and
initiate a telemedicine conference with the telemedicine provider (See Apte [0091] the system can include facilitating communication with a care provider (e.g. through telemedicine)).
The systems of Mink and Apte are applicable to the system of Ehrenkranz as they all share characteristics and capabilities, namely, they are directed to healthcare provided remotely. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ehrenkranz to include the telemedicine options as taught by Mink and Apte. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ehrenkranz in order to create a more convenient environment for a user’s healthcare needs to be addressed with regards to time, location, and cost (See Mink [0007]) and also in order to alleviate diagnostic testing that can be time consuming, labor intensive, and prohibitively expensive (see Apte [0003]-[0004]).

Regarding claim 11, Ehrenkranz in view of Apte and Mink discloses the system of claim 10 as discussed above. Ehrenkranz does not disclose a system, wherein the server is further configured to:
receive, over a network, a notification relating to an issued prescription; and
communicate information relating to the issued prescription over the network to a pharmacy.
Mink teaches a system, wherein the server is further configured to:
receive, over a network, a notification relating to an issued prescription (See Mink [0036] the system can facilitate the health care provider sending a notification to the pharmacist that medication is being dispensed to the patient); and
communicate information relating to the issued prescription over the network to a pharmacy (See Mink [0020] user can be enrolled in the e-script network, which sends their prescriptions to the pharmacy of their choice).
The system of Mink is applicable to the system of Ehrenkranz as they both share characteristics and capabilities, namely, they are directed to healthcare provided remotely. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ehrenkranz to include the prescription and pharmaceutical steps as taught by Mink. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ehrenkranz in order to create a more convenient environment for a user’s healthcare needs to be addressed with regards to time, location, and cost (See Mink [0007]).

Regarding claim 20, Ehrenkranz discloses the method of claim 12 as discussed above. Ehrenkranz discloses a method, further comprising:
determining, by the server, if the diagnostic test results include a positive result (See Ehrenkranz [0090].);
Ehrenkranz does not disclose a method, further comprising:
presenting if the diagnostic test results include the positive result, a telemedicine initiation option on a screen of the mobile device;
determining whether the telemedicine initiation option is selected;
sending, by the server, the diagnostic test results from the server to a telemedicine provider;
sending, by the server, additional medical history information to the telemedicine provider; and
initiating, by the server, a telemedicine conference with the telemedicine provider.
Mink teaches a method further comprising:
presenting if the diagnostic test results include the positive result, a telemedicine initiation option on a screen of the mobile device 
determining whether the telemedicine initiation option is selected (See Mink [0020] selecting an option can result in additional screens appearing based on the selected button);
Additionally, Apte teaches a method further comprising:
sending, by the server, the diagnostic test results from the server to a telemedicine provider (See Apte [0085] transmit the disclosed diagnostic test information to a user device and/or other suitable entity (e.g. health professional));
sending, by the server, additional medical history information to the telemedicine provider; (See Apte [0096] the system can additionally communicate data from a user data base that includes user heal records); and
initiating, by the server, a telemedicine conference with the telemedicine provider (See Apte [0091] the system can include facilitating communication with a care provider (e.g. through telemedicine)).
The methods of Mink and Apte are applicable to the method of Ehrenkranz as they all share characteristics and capabilities, namely, they are directed to healthcare provided remotely. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ehrenkranz to include the telemedicine options as taught by Mink and Apte. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ehrenkranz in order to create a more convenient environment for a user’s healthcare needs to be addressed with regards to time, location, and cost (See Mink [0007]) and also in order to alleviate diagnostic testing that can be time consuming, labor intensive, and prohibitively expensive (see Apte [0003]-[0004]).

Regarding claim 21, Ehrenkranz in view of Apte and Mink discloses the method of claim 20 as discussed above. Ehrenkranz does not disclose a method, further comprising:
receiving, by the server over a network, a notification relating to an issued prescription; and 
communicating information relating to the issued prescription over the network to a pharmacy.
Mink teaches a method, further comprising:
receiving, by the server over a network, a notification relating to an issued prescription; (See Mink [0036] the system can facilitate the health care provider sending a notification to the pharmacist that medication is being dispensed to the patient); and
communicating information relating to the issued prescription over the network to a pharmacy (See Mink [0020] user can be enrolled in the e-script network, which sends their prescriptions to the pharmacy of their choice).
The method of Mink is applicable to the method of Ehrenkranz as they both share characteristics and capabilities, namely, they are directed to healthcare provided remotely. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ehrenkranz to include the prescription and pharmaceutical steps as taught by Mink. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ehrenkranz in order to create a more convenient environment for a user’s healthcare needs to be addressed with regards to time, location, and cost (See Mink [0007]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4-9 and 12, 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, and 6-7 of U.S. Patent No. 10,473,659 in view of Burg (U.S. 2015/0308961).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar to the limitations in claim 1-2, 4, and 6-7 of U.S. Patent No. 10,473,659. The subject matter in the instant application amounts to claims which are generally narrower in scope. The claim in U.S. Patent No. 10,473,659 recites the use of “particles” that conjugate with the biologic sample. The instant application narrows the term down to “gold particles” in claims 2 and 12. Gold particles fall into the genus of “particles.”

Claims 10-11 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,473,659 in view of Burg (U.S. 2015/0308961), and further in view of Mink (U.S. 2017/0032092) and Apte (U.S. 2017/0002432).
 Claims 10-11 and 20-21 depend on claim 2 and 12 respectively, which recites substantially similar limitations to claim 2 of U.S. Patent No. 10,473,659 (see discussion above). The subject matter in the instant application amounts to claims which are generally narrower in scope. The additional limitations in claims 10-11 and 20-21 pertaining to telemedicine and prescriptions would have been obvious to include in order to create a more convenient environment for a user’s healthcare needs to be addressed with regards to time, location, and cost (See Mink [0007]) and also in order to alleviate diagnostic testing that can be time consuming, labor intensive, and prohibitively expensive (see Apte [0003]-[0004]).


Response to Arguments
Rejections under 35 U.S.C. 101
Applicant's arguments filed 20 January 2022 have been fully considered but they are not persuasive. The claims are directed to one of the enumerated categories of abstract ideas, mental processes. Applicant argues that a human mind cannot perform the image analysis recited in the newly amended claims (See Applicant Remarks page 9). However, this image analysis is not considered to be part of the abstract idea, but rather an additional element of using a computer to perform the abstract idea. This type of additional element is insufficient to integrate the abstract idea into a practical application, or make the claimed invention amount to significantly more than the abstract idea (see MPEP 2106.05(f)). 
Applicant argues that the claim elements recite an integration into a practical application (See Applicant Remarks page 11). This is not persuasive. There are not functional improvements to the technology of image analysis or any other technological field. The claims do not improve the functioning of a computer. The system performs an abstract idea using additional elements that are not enough to integrate it into a practical application (see the discussion above). 
Finally, Applicant argues the claims do not include anything that make the claims amount to significantly more than the judicial exception (See Applicant Remarks page 12). Applicant list the elements it considered to be significantly more without reasoning as to why those elements are significantly more than the abstract idea. There are no additional elements recited in the claims that amount to significantly more than the judicial exception, as discussed 

Rejections under 35 U.S.C 103
Applicant’s arguments with respect to the 35 U.S.C 103 rejection of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Rejections under Nonstatutory Double Patenting
Applicant's arguments filed 20 January 2022, with respect to the nonstatutory double patenting rejections, have been fully considered but they are not persuasive. The amended claims as currently presented still remain rejected under nonstatutory double patenting in view of the references cited in the corresponding section above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN DURANT/Primary Examiner, Art Unit 3619